UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6832



CHARLES L. MORRIS, JR.,

                                             Petitioner - Appellant,

          versus

STATE OF SOUTH CAROLINA; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Charles E. Simons, Jr., Senior
District Judge. (CA-95-3289-2-6AJ)

Submitted:   March 27, 1997                  Decided:   April 2, 1997

Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles L. Morris, Jr., Appellant Pro Se. Donald John Zelenka,
Chief Deputy Attorney General, Lauri J. Soles, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C. § 2254 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certifi-

cate of appealability and dismiss the appeal on the reasoning of

the district court. Morris v. South Carolina, No. CA-95-3289-2-6AJ

(D.S.C. Apr. 25, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2